209 P.3d 357 (2009)
228 Or. App. 530
STATE of Oregon, Plaintiff-Respondent,
v.
Pablo DESANTIAGO-PUENTE, Defendant-Appellant.
CM0720358; A136210.
Court of Appeals of Oregon.
Submitted March 31, 2009.
Decided May 20, 2009.
Peter Gartlan, Chief Defender, and Erik Blumenthal, Deputy Public Defender, Appellate Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Katherine H. Waldo, Senior Assistant Attorney General, filed the brief for respondent.
Before WOLLHEIM, Presiding Judge, and BREWER, Chief Judge, and CARSON, Senior Judge.
PER CURIAM.
Affirmed. State v. Nelson, 224 Or.App. 193, 197 P.3d 1130 (2008).